___________

                                  No. 95-3901
                                  ___________

Chris Myers, Jr., David Allen          *
Sheldon, and Kurtis D.                 *
Strohbehn, *
                                       *
           Appellants,                 *
                                       *   Appeal from the United States
     v.                                *   District Court for the
                                       *   Southern District of Iowa.
Thomas Hundley, Ruth McVay,            *
Jim Helling, John Emmett,              *
Debbie Nichols, Mike Anderson,         *
Ron Welder, and Sally Halford,         *
                                       *
           Appellees.                  *


                                  ___________

                   Submitted:     September 12, 1996

                         Filed:   November 27, 1996
                                  ___________

Before McMILLIAN, LAY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.


MORRIS SHEPPARD ARNOLD, Circuit Judge.

     Certain inmates at the Iowa State Penitentiary ("ISP") challenged the
prison's idle-pay policy, and the district court granted the defendants'
motion for summary judgment.      We affirm in part, reverse in part, and
remand.


                                      I.
     Inmates in administrative segregation at the Iowa State Penitentiary
receive $7.70 per month in idle pay.            From this sum, they must buy
necessary hygiene supplies (such as soap and toothpaste), non-prescription
medications, and stamps and supplies




                                      1
for legal mail.   The inmates contend that $7.70 per month is not enough to
pay for their personal necessities and the expenses associated with legal
mail, and that they are therefore forced to choose between being clean and
pursuing legal claims.     They filed an action under 42 U.S.C. § 1983,
claiming that having to make this choice violates their constitutional
right of access to the courts.
     The district court granted defendants' motion for summary judgment,
relying on our opinion in Blaise v. Fenn, 48 F.3d 337, 340 (8th Cir. 1995),
which held that a somewhat similar idle-pay allowance was constitutional.
In deciding the motion for summary judgment, the district court asserted
that the inmates had presented no proof that they could not afford stamps
from their allowance or that a lack of postage had actually prejudiced
them, and it noted that the plaintiffs had positive balances in their
accounts when they filed their petition.        Because it reasoned that the
inmates themselves decide how much of their accounts to spend on stamps and
supplies, the district court granted the defendants' motion for summary
judgment.   Nine months after the court entered its order, the Supreme Court
refined the contours of an inmate's right of access to the courts in Lewis
v. Casey, --- U.S. ---, 116 S. Ct. 2174 (1996).


                                    II.
     In Blaise, we held that a similar idle-pay allowance of $7.70 was
constitutional.   Blaise, 48 F.3d at 340.      In that case, however, inmates
received basic hygiene supplies free of charge and could therefore spend
all of their allowance on legal mail.    Id.   Blaise thus did not answer the
question whether an idle-pay allowance of $7.70 that must cover both
hygiene supplies and legal mailing costs is constitutional.


     As we evaluate ISP's idle-pay policy, we must bear in mind that a
long-term, repeated deprivation of adequate hygiene supplies violates
inmates' Eighth Amendment rights.    See Howard v. Adkison,




                                     2
887 F.2d 134, 137 (8th Cir. 1989).   Prisons may either regularly provide
these supplies to inmates free of charge, or they may give inmates a
sufficient allowance with which to buy them.      ISP chooses the latter, in
the form of a mixed allowance for both hygiene supplies and legal mail.
Therefore, the inmates' legal mail allowance is not $7.70, but rather
whatever is left over after they have met their hygiene needs.      We must
thus determine whether these leftover sums force indigent inmates into a
Hobson's choice between their Eighth and Fourteenth Amendment rights.


       Inmates undeniably enjoy a constitutional right of access to the
courts and the legal system.    Lewis v. Casey, --- U.S. ---, 116 S. Ct.
2174, 2179 (1996); Bounds v. Smith, 430 U.S. 817, 821 (1977).     To protect
that   right, prisons must provide inmates with some access to legal
materials or to legal assistance so that inmates can prepare and pursue
complaints, and with some ability to mail these complaints and related
legal correspondence once prepared. Casey, 116 S. Ct. at 2180; Bounds, 430
U.S. at 824-28.    Inmates do not have a right, however, either to law
libraries or to unlimited stamp allowances for legal mail.     Instead, the
duty to make such arrangements is bounded by the inmates' right of
meaningful access to the courts.   Casey, 116 S. Ct. at 2180; Bounds, 430
U.S. at 828.


       To state a claim that a law library or legal assistance program
violates this right, inmates must assert that they suffered an actual
injury to pending or contemplated legal claims.   Casey, 116 S. Ct. at 2180.
Alleging theoretical inadequacies is insufficient.       Id.   Inmates must
instead   show, for example, that a complaint that they prepared was
dismissed due to a technical requirement that a library's inadequacies
prevented them from knowing, or that a library was so inadequate that it
prevented them from filing a complaint for actionable harm at all.     Id.




                                     3
       We believe that a similar principle applies to cases like the present
one.   The underlying harm that the Constitution requires stamp allowances
and legal-assistance programs to prevent is identical:    a lost, rejected,
or impeded legal claim.    Therefore, inmates alleging that a prison's idle-
pay allowance is inadequate must also assert that they suffered actual
injury to pending or contemplated legal claims in order to state a
constitutional claim. In cases of mixed allowances (such as the present
case), inmates must specifically assert that the amounts left over from
their allowances after purchasing personal necessities caused actual
injury.     Inmates could aver, for example, that the leftover amount
prevented them from buying stamps to file a claim initially, or they could
allege that a lack of postage kept them from meeting a deadline and that
a court dismissed their case for that reason.         We believe that such
complaints would state claims under the Fifth Amendment.        But inmates
cannot state a claim merely by alleging that a prison did not give them
"enough" money for both hygiene supplies and stamps.


       We turn to an examination of the district court's order with these
principles in mind.       As we noted above, the district court found the
inmates' pleadings inadequate because they had not asserted that their
allowance would not cover their legal mail or that they were prejudiced in
any pending or contemplated legal proceeding.     With respect to Myers, we
disagree.     He did more than complain that the prison did not give him
"enough" money to pay for both stamps and personal necessities.       Myers
specifically listed the prices of the basic hygiene supplies on which he
had to spend his idle pay, and stated that for lack of funds, he was forced
to miss court deadlines and to dismiss cases.        Such allegations raise
material factual issues under Casey.   The other plaintiffs, however, failed
to   assert that ISP's policy had prejudiced them in any pending or
contemplated legal proceeding.    With respect to Sheldon and Strohbehn, we
therefore agree with the district court's grant of summary judgment to the
defendants.




                                       4
                                       III.
     Because disputes over factual issues material to the resolution of
Myers's   claim   do   exist,   the   district   court   erred   in   granting   the
defendants' motion for summary judgment against him.        We therefore reverse
and remand for further proceedings on Myers's claim and affirm the district
court's judgment in all other respects.


     A true copy.


            Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         5